
	

115 HR 282 : Military Residency Choice Act
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 282
		IN THE SENATE OF THE UNITED STATES
		July 25, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend the Servicemembers Civil Relief Act to authorize spouses of servicemembers to elect to use
			 the same residences as the servicemembers.
	
	
 1.Short titleThis Act may be cited as the Military Residency Choice Act. 2.Residence of spouses of servicemembers for tax purposes (a)Residence for tax purposesSection 511(a)(2) of the Servicemembers Civil Relief Act (50 U.S.C. 4001(a)(2)) is amended by adding at the end the following new sentence: The spouse of a servicemember may elect to use the same residence for purposes of taxation as the servicemember regardless of the date on which the marriage of the spouse and the servicemember occurred..
 (b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to any return of State or local income tax filed for any taxable year beginning with the taxable year that includes the date of the enactment of this Act.
			3.Residence of spouses of servicemembers for voting
 (a)In generalSection 705(b) of such Act is amended— (1)by striking State or local office and all that follows through the period at the end of paragraph (3) and inserting State or local office—; and
 (2)by adding at the end the following new paragraphs:  (1)a person who is absent from a State because the person is accompanying the person’s spouse who is absent from that same State in compliance with military or naval orders shall not, solely by reason of that absence—
 (A)be deemed to have lost a residence or domicile in that State, without regard to whether or not the person intends to return to that State;
 (B)be deemed to have acquired a residence or domicile in any other State; or (C)be deemed to have become a resident in or a resident of any other State; and
 (2)the spouse of a servicemember may elect to use the same residence as the servicemember regardless of the date on which the marriage of the spouse and the servicemember occurred..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 90 days after the enactment of this Act.
			Passed the House of Representatives July 24, 2017.Karen L. Haas,Clerk.
